247 S.W.3d 65 (2008)
STATE of Missouri, Respondent,
v.
Lonnie C. BOND, Appellant.
No. WD 67408.
Missouri Court of Appeals, Western District.
March 4, 2008.
*66 Rosalynn Koch, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, C.J., BRECKENRIDGE[1] and ELLIS, JJ.

ORDER
PER CURIAM.
Lonnie Bond appeals his convictions for robbery in the first degree and armed criminal action. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The trial court's judgment is affirmed. Rule 30.25(b).
NOTES
[1]  Breckenridge, J., was a member of this court at the time the case was argued and submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this court as a special judge, for the purpose of disposition of this case.